DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement 25 August is made of record.

Response to Amendment
Applicant's Remarks filed 05 October 2022 have been fully considered but they are not persuasive. With respect to the amendment, figure 4 of McKay shows the wireless repeater 10 comprising a server base unit positioned on an interior wall or window sill, a server antenna array configured interior to the server base unit and a donor antenna array mounted to an exterior wall or mounted internal to the server base unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKay, SR. et al. US 2007/0232228.
As to claim 1, McKay teaches a radio wave repeater (figure 7, paragraph 0039, a wireless repeater 10 comprising a server base unit 12 that includes an internal or external donor antenna array to direct a signal to/ from a base station and an internal server array antenna to direct a signal to/ from a mobile device), the radio wave repeater comprising:
a first antenna that is on a first surface of a support (figures 3, 9 and 15, paragraphs 0039 and 0044-0045, server base unit 12 comprising an internal four patch donor antenna module 82 deployed on a modular donor board),
a second antenna that is on the second surface of the support, wherein a and XYZ orthogonal coordinate system direction of a normal vector pointing away from the first surface is different than a direction of a normal vector pointing away from the second surface (figures 4, 9, 15 and 16, paragraphs 0046-0048, server base unit 12 comprises server antenna including two dual polarization microstrip patch antenna attached to server antenna board 130 configured parallel to the donor antenna module 82 but with opposite signal direction),
a transmission line through which a radio frequency signal received at the first antenna is transmitted to the second antenna, and a radio frequency signal received at the second antenna is transmitted to the first antenna (figures 9, 13 and 16, paragraphs 0039-0040 and 0044-0045, the server antenna board 130 comprises connectors 100 and 110 to couple to the modular donor board 82),
wherein the first antenna, the second antenna, and the transmission line are configured such that a directivity of the first antenna is different than a directivity of the second antenna (figures 7, 9 and 13, the square shaped server base unit 12 is supported by a pedestal 60 and shown mounted on a window sill where the server antenna array is directed to the mobile units inside the house and the donor antenna is oriented toward the base station),
wherein a direction of polarization of radio waves radiated from the first antenna is different than a direction of polarization of radio waves radiated from the second antenna (figures 1B, 7, 9 and 15, paragraphs 0037-0039, the polarization of the downlink signal to the donor antenna is orthogonal to the downlink signal from the server antenna array and the uplink signal from the donor antenna; the polarization of the uplink signal to the server antenna is orthogonal to the polarization of the downlink signal from the donor antenna and the uplink signal from the donor antenna).
 wherein the support is a single structure that is common to the first antenna and the second antenna in the radio wave repeater (figures 4, 9, 15 and 16, paragraphs 0046-0048, server base unit 12 comprises internal support for back to back donor and server antenna array),
wherein the support has a plate shape (figures 7, 9 and 13, paragraph 0041, the square (plate) shaped server base unit 12 is supported by a pedestal 60 and shown mounted on a window sill where the server antenna array is directed to the mobile units inside the house and the donor antenna is directed out toward the base station), and
wherein the direction of the normal vector pointing away from the first surface is toward a negative side of the Z-axis, and the direction of the normal vector pointing away from the second surface is toward a positive side of the Z-axis, the Z-axis being a thickness direction of the support surface (figures 4, 9, 15 and 16, paragraphs 0046-0048, server base unit 12 comprises internal support for back to back donor and server antenna array resulting in the cross polarized uplink and downlink signals oriented in opposite directions). 

As to claim 2 with respect to claim 1, McKay teaches wherein one of the directivity of the first antenna and the directivity of the second antenna is sharper than the other one of the directivity of the first antenna and the directivity of the second antenna (figures 7, 13 and 15, paragraphs 0033, 0037, 0044 and 0046, the four element patch antenna of the donor antenna  generates a more narrow/sharper pattern with corresponding higher gain than the two patch antenna elements of the server antenna 22),

As to claim 3 with respect to claim 1, McKay teaches wherein an angle between a direction in which emission energy of the first antenna is maximum and the direction of the normal vector pointing away from the first surface is different than an angle between a direction in which emission energy of the second antenna is maximum and the direction of the normal vector pointing away from the second surface (figures 1B, 7, paragraphs 0033, 0044 and 0046-0047, the server antenna array of the server base unit 12 is oriented towards the wireless communication device 18 while the donor antenna is directed in the opposite direction towards the base station).

As to claim 4 with respect to claim 1, McKay teaches wherein a direction of polarization of radio waves radiated from the first antenna is not parallel to a direction of polarization of radio waves radiated from the second antenna (figures 1B, 7, 9 and 15, paragraph 0037 and 0046-0053, the polarization of the downlink signal is orthogonal to the downlink signal from the server antenna array).

As to claim 5 with respect to claim 1, McKay teaches wherein an electric field plane (E-plane) of radio waves radiated from the first antenna is orthogonal to an E-plane of radio waves radiated from the second antenna (figures 1B, 7, 9 and 15, paragraphs 0034 and 0046-0053, the polarization of the downlink signal to the donor antenna is orthogonal to the downlink signal from the server antenna array; the polarization of the uplink signal to the server antenna is orthogonal to the polarization of the downlink signal from the donor antenna and the uplink signal from the donor antenna).

As to claim 6 with respect to claim 1, McKay teaches the support has a plate shape, and the first surface and the second surface are opposite each other (figure 7, 9 and 15, paragraphs 0037, 0039 and 0045-0046, the server base unit 12 comprises an internal modular donor antenna configured back to back with an internal server antenna array).

As to claim 7 with respect to claim 1, McKay teaches wherein an angle between the direction of the normal vector pointing away from the first surface and the direction of the normal vector pointing away from the second surface is greater than O degrees and less than 180 degrees (figures 1B and 7, paragraphs 0033 and 0037-0039, the server antenna is oriented towards the wireless communication device while the donor antenna whether internal or external is oriented toward the based station; the donor antenna is positioned within a normal vector away from the donor module board expected between 90 and 270 degrees for the best signal).

As to claim 8 with respect to claim 1, McKay teaches wherein the first antenna or the second antenna comprises a plurality of patch antenna elements arranged in an array (figures 9, 14-16, paragraphs 0044-0048, the donor panel antenna comprises a four element dual polarized microstrip patch antenna array and the server antenna comprises a two element dual polarized microstrip patch antenna).

Claim 12 is cancelled.

As to claim 13, McKay teaches a radio wave repeater (figure 7, paragraph 0039, a wireless repeater 10 comprising a server base unit 12 that includes an internal or external donor antenna array to direct a signal to/ from a base station and an internal server array antenna to direct a signal to/ from a mobile device), the radio wave repeater comprising:
a first antenna that is on a first surface of a support (figures 3, 9 and 15, paragraphs 0039 and 0044-0045, server base unit 12 comprising an internal four patch donor antenna module 82 deployed on a modular donor board),
a second antenna that is on the second surface of the support, wherein a and XYZ orthogonal coordinate system direction of a normal vector pointing away from the first surface is different than a direction of a normal vector pointing away from the second surface (figures 4, 9, 15 and 16, paragraphs 0046-0048, server base unit 12 comprises server antenna including two dual polarization microstrip patch antenna attached to server antenna board 130 configured parallel to the donor antenna module 82 but with opposite signal direction),
a transmission line through which a radio frequency signal received at the first antenna is transmitted to the second antenna, and a radio frequency signal received at the second antenna is transmitted to the first antenna (figures 9, 13 and 16, paragraphs 0039-0040 and 0044-0045, the server antenna board 130 comprises connectors 100 and 110 to couple to the modular donor board 82),
wherein the first antenna, the second antenna, and the transmission line are configured such that a directivity of the first antenna is different than a directivity of the second antenna (figures 7, 9 and 13, the square shaped server base unit 12 is supported by a pedestal 60 and shown mounted on a window sill where the server antenna array is directed to the mobile units inside the house and the donor antenna is oriented toward the base station),
wherein a direction of polarization of radio waves radiated from the first antenna is different than a direction of polarization of radio waves radiated from the second antenna (figures 1B, 7, 9 and 15, paragraphs 0037-0039, the polarization of the downlink signal to the donor antenna is orthogonal to the downlink signal from the server antenna array and the uplink signal from the donor antenna; the polarization of the uplink signal to the server antenna is orthogonal to the polarization of the downlink signal from the donor antenna and the uplink signal from the donor antenna), and
wherein an angle between the direction of the normal vector pointing away from the first surface and the direction of the normal vector pointing away from the second surface is greater than 0 degrees and less than 180 degrees (figures 1B and 7, paragraphs 0033 and 0037-0039, the server antenna is oriented towards the wireless communication device while the donor antenna whether internal or external is oriented toward the based station; the donor antenna is positioned within a normal vector away from the donor module board expected between 90 and 270 degrees for the best signal).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  As to claim 9, the prior art made of record teach a repeater configured for an outside donor antenna connected with a coaxial transmission line to an indoor or universal server base unit, see Lilja US 2017/0272145 and McKay, SR. et al. US 2007/0232228. The prior art made of record do not teach a communication system comprising an indoor antenna connected to a communication apparatus that is inside the building and a radio wave repeater configured as claimed that is installed outside the building, the outside repeater configured to communicate radio waves from outside the building to/from the indoor antenna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644